Citation Nr: 0312369	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied service connection for 
herniated disc and lumbar strain, and cervical spine 
arthritis by a rating decision dated August 1997, and 
continued a 30 percent evaluation for PTSD by rating decision 
dated December 1997.  The veteran's notice of disagreement 
for the denial of service connection for a herniated disc and 
lumbar strain and cervical spine arthritis was received in 
September 1997 and a statement of the case was mailed to the 
veteran that same month.  A substantive appeal was received 
in December 1997.  The veteran's notice of disagreement with 
regard to the increased rating claim was received December 
1997 with a statement of the case mailed to the veteran 
January 1998.  During a February 1998 RO hearing, the 
veteran, through his representative, asked that the hearing 
be accepted in lieu of the substantive appeal for the PTSD 
increased rating claim.  By a VA Form 21-4138, Statement in 
Support of Claim, dated in July 1998, the veteran asked that 
the issue of entitlement to service connection for cervical 
spine arthritis be withdrawn from appellate status.

In a November 1999 decision, the Board upheld the RO's denial 
of the veteran's claim of service connection for a low back 
disability and remanded the issue of entitlement to an 
increased evaluation for PTSD to the RO for additional 
development.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2001 
Order, the Court vacated the Board's November 1999 decision 
to the extent that it denied service connection for low back 
disability.  The Court remanded this case to the Board based 
on the Veterans Claims Assistance Act of 2000 (VCAA), enacted 
on November 9, 2000, one year after the Board's November 1999 
decision. 


FINDINGS OF FACT

1.  The veteran currently suffers from chronic low back 
disability related to an inservice injury.  

2.  The veteran's service-connected PTSD is manifested 
primarily by startled reaction, flashbacks, anger, sleep 
impairment, nightmares, mood changes, and an inability to 
interact with people, resulting in a disability picture 
demonstrating an inability to obtain or retain employment.


CONCLUSION OF LAW

1.  Low back disability was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  The criteria for entitlement to a 100 percent evaluation 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.132, Code 9411 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA (one year after the 
Board's decision in November 1999).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
light of the Board's determination in this case, the Board 
need not determine whether all notice and assistance 
provisions of VCAA have been met.  

In March 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a VA 
examination has been obtained as a result and is of record.  
This regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  However, in 
light of the Board's determination in this case, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without remanding the case to 
the RO for preliminary review. 

Entitlement to Service Connection for Low Back Disability

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record shows a current medical diagnosis of 
disc problems of the low back.  Although service medical 
records do not document a low back injury as claimed by the 
veteran, the veteran's assertions regarding an inservice 
injury appear to be credible and are in fact supported by 
statements from fellow servicemen who witnessed the injury.  
Therefore, the remaining question is whether the record 
includes medical evidence of a nexus between the current low 
back disability and the veteran's service.  

As noted by the Board in November 1999, although service 
medical records do not document the 1951 low back injury, 
they do show that in March 1954 the veteran was seen with 
complaints of recurring back pain intermittently for 2 years.  
The trouble was most in forward bending.  The veteran was 
again seen 8 days later and chronic lumbosacral strain was 
reported.  Exercises and heat were recommended, x- rays were 
noted as being negative.  At separation examination in May 
1954 the veteran's spine, other musculoskeletal, was 
clinically evaluated as normal.

Post-service evidence includes a January 1958 private medical 
record documenting a laminectomy for a degenerating nucleus 
pulposus at L4-5, S-1.  At that time, the veteran reported 
that he had noticed weakness of the left leg since December 
1957.  He further reported that he had injured his back in 
service 10 years before.  The evidence shows continued low 
back condition following surgery in 1958 and additional 
surgery in 1987.

As already noted, the record also includes statement dated 
July 1996 and March 1997 from fellow shipmates that indicate 
in June 1951 the veteran injured his back while aboard ship 
when he struck a handrail.  At an RO hearing in February 
1998, the veteran testified that he injured his back aboard 
ship and his back was taped for 2 to 3 weeks and 
progressively worsened. The veteran also had an automobile 
accident in 1962 and indicated that his back starting hurting 
again.

The Board is left with a situation where there is no medical 
evidence of low back symptomatology for approximately four 
years after service.  Notwithstanding, in order to resolve 
this issue, the Board obtained a VA medical opinion.  The 
veteran underwent a VA examination in April 2003.  The 
examiner reviewed the veteran's claims file, to include 
service medical records, and noted no history of back 
problems prior to service and the veteran's assertions of an 
inservice injury.  The examiner offered an opinion that it 
was at least as likely as not that  the veteran's current low 
back disability was related to his active duty.  In view of 
the fact that the examiner had the opportunity to examine the 
veteran and review his medical records, the Board finds this 
opinion to be entitled to great probative value.  The Board 
concludes that entitlement to service connection for low back 
disability is warranted.   

Entitlement to an Increased Evaluation for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 3.321(a).  VA 
utilizes a rating schedule which is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such disease and injuries 
as their residual conditions in civil occupations.  
Generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  It is essential, in both the examination 
and the evaluation of the disability, that each disability be 
viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.130.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2002), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  In light of the fact that the veteran filed 
his claim before November 7, 1996, the Board will evaluate 
the veteran's psychiatric disability in light of both the new 
and old rating criteria.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.

Under 38 C.F.R. § 4.132 (effective prior to November 7, 
1996), the diagnostic code for PTSD provided, in pertinent 
part, that when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and there was a considerable 
industrial impairment, a 50 percent disability evaluation was 
assignable.  A 70 percent rating was warranted where the 
psychoneurotic symptoms are such that the ability to 
establish effective or favorable relationships with others 
are severely impaired, resulting in severe industrial 
impairment.  A total (100 percent) disability rating was 
assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  The criteria under 
Code 9411 for a 100% rating have each been found to be an 
independent bases for granting a 100% rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Under the current rating criteria, 38 C.F.R. § 4.130 (2002), 
a 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as, 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted with occupational and social 
impairment in most areas such as school, work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like settings); an inability to establish and 
maintain effective relationships.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

Based on a review of the veteran's evaluations and treatment, 
the Board finds that the veteran's service-connected PTSD is 
manifested primarily by startled reaction, flashbacks, anger, 
sleep impairment, nightmares, mood changes, an inability to 
interact with people, and an inability to work for any length 
of time.  This condition appears to be productive of a severe 
social and industrial impairment that impairs both his 
ability to maintain meaningful relationships and his ability 
to obtain and retain employment.  The most probative evidence 
as to this issue is the most recent VA psychiatric evaluation 
of the veteran in January 2002.

On VA evaluation in January of 2000, a GAF of 40 was found.  
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 41-50 score indicates "serious symptoms . . . OR 
any serious impairment in social, occupational, or school 
functioning . . . ."  A 40 score indicates some impairment 
in reality test or communication . . . OR major impairment in 
several areas, such as work or school, family relations, 
judgment, or mood.  The Court has addressed the significance 
of GAF scores.  See, i.e., Richards v. Brown, 9 Vet. App. 
266, 267-8 (1996) (where the GAF was 50 and said to be 
reflective of a serious impairment under the diagnostic 
criteria).  In the case before the Board at this time, a 40 
GAF has been indicated.  This finding appears supported by 
other medical evidence of record concerning treatment for 
PTSD symptoms.      

The Board also notes a significant comment by the January 
2000 VA examiner to the effect that he did not believe that 
the veteran could work at that time due to his PTSD 
symptomatology.  The record otherwise appears to show that 
the veteran is not in fact employed.  The criteria for a 100 
percent rating under the old rating criteria includes a 
"demonstrable inability to obtain or retain employment."  
Based on the record with significant emphasis on the January 
2002 examiner's comments, the Board finds that the criteria 
for a 100 percent rating under the old rating criteria have 
been met.  In reaching this determination, the Board has 
resolved all reasonable doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for low back disability is 
warranted.  Entitlement to a 100 percent rating for PTSD is 
warranted.  To this extent, the appeal is granted, subject to 
controlling laws and regulations concerning payment of VA 
benefits.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



